PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/705,921
Filing Date: 6 May 2015
Appellant(s): Kiely, Alice, Mary O'Donnell



__________________
Alice O. Kiely
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/31/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
This office action is in response to appellant’s appeal brief of 3/31/2021, except for section titled Claim Appendix; the response is with respect to the revised portion of appeal brief filed by appellant for those sections only on 4/12/2021 in response to Notice of Defective Appeal Brief of 4/7/2021. 

Note that each page of the appeal brief has two page numbers; for example. the “TABLE OF CONTENTS” page has "p.3" on the top as part of a FAX header and a page number of "2" shown below it - this response refers to the lower page number (i.e. 2 in the above example page number).

Appellant's arguments presented in the section titled “VII. ARGUMENT” on pages 8-62 of the appeal brief of 3/31/2021 have been fully considered but they are not persuasive.

A)	Under the section titled “CLAIM OBJECTIONS” on pages 8-12 of the appeal brief, appellant disagrees with the objection to base claim 27. Appellant’s disagreement seems to be based on the following reasons: 
a) the assertion that “ingredient material” was “factually established” (page 10, 1st paragraph); 
(b) that the objection is “contradictory to the finding of enablement under 35 USC Section, 112, first paragraph” (see page 11, 1st paragraph); 
(c) “confusing claim breadth with claim indefiniteness” (page 11, last paragraph).
(d) that the objection appeared in office actions from 2/7/2018 to 10/6/2020 (see page 9, lines 8-14) and that it was not there is several “co-pending applications since 2006” based on which appellant appears to conclude that the invention was not “thoroughly understood before a search is undertaken” (page 9, last 11 lines). 

These arguments are not persuasive because the objection was not about any of the above issues. The claim objection was as follows (reproduced from page 2 of final office action of 10/6/2020):

Base claim 27 recites “A supporting material comprising an ingredient material”.  It appears that the above is equivalent of simply claiming “A supporting material”. This is because it is not possible that “a supporting material” has no material at all and thus, even if it has one material, that material would read on “an ingredient material”. Thus, although the above does not necessarily render the claim insolubly ambiguous to 

Further, in response to a similar argument, the advisory action of 1/12/2021 clarified how this objection can be overcome by stating the following (reproduced from 1st Continuation sheet, 5th paragraph of advisory action of 1/12/2021):

On pages 10-12, in the section titled “Claim Objections”, applicant simply asserts that “ingredient material, has been factually established” which was not the issue raised in the claim objection. The objection to base claim 27 said that the recitation “A supporting material comprising an ingredient material” appears to be equivalent of simply claiming “A supporting material”; and as such, if applicant does not agree, applicant is requested to point out what is the difference in the scope of the above two recitations. If applicant agrees with the above interpretation, applicant is encouraged to indicate the same and the objection can be withdrawn. If applicant disagrees, applicant must provide how the above should be interpreted and specific arguments addressing why the interpretation assumed in the objection is incorrect. 
 	Thus, as explained above by quoting from the advisory action of 1/12/2021, the objection to claim 27 merely sought to clarify a claim recitation during prosecution. However, to date, appellant has not provided the clarification as appellant has neither agreed with the provided interpretation nor provided an alternate interpretation with 
Regarding item (d) listed above in summary of arguments, it deals with prior version of claims that have now been canceled or amended, and/or to applications other than the current application. It is not clear why arguments have to be based on prior versions of claim rather than on current version of claims that are actually under appeal. These arguments (also presented in other sections – see, for example, page are not relevant as they do not map the arguments to claims currently under appeal. The response here is limited to a consideration of arguments presented against pending rejections of only the claims under appeal. 

B)	On pages 12-21, appellant argues the 35 USC 112, 2nd paragraph rejections of claims 57 and 68 related to the recitation of “synergy” or “creating synergy, working together”.  The rejection of the office action for claims 57 and 68 is quoted by appellant on page 12, 2nd last paragraph; and it clearly identifies that the term is “not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope…..”. Appellant provides a definition of synergy from Black’s Law Dictionary (see page 14, lines 1-5).  However, the issue is not that the meaning of the word “synergy” is not known, but rather determining “a standard for ascertaining the requisite degree” of synergy.  Appellant appears to suggest that the “requisite degree” can be determined from multiple examples listed on page 18-20 of the appeal brief, but even the long list is prefaced by “The list is not be considered an exhaustive list” (page 18, lines 5-7 of the 
Also see Board of Patent Appeals decision of 10/24/2013 in co-pending related application 11/903722. Board decision document page #3 last para to page #4 para 1, addresses the issue of “synergy” or “synergistic strength” and state “Appellant does not identify, and we do not independently find, any Specification disclosure which defines or even uses the words “synergistic” or “synergy.” As a consequence, we interpret the claim term “synergistic” in accordance with its ordinary and customary meaning which is the meaning this term would have to a person of ordinary skill in the art at the time of the invention. See Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en banc). The record does not reflect that this art assigns a special meaning to the term "synergistic." Therefore, we interpret the term according to its widely accepted meaning given in a general-purpose dictionary. Id., 415 F.3d at 1314.” (see pages 3-4 of BPAI decision of 10/24/2013 in co-pending application 11/903722). 
Please Note: current application 14/705921 shares the same parent application 09/641410 as application 11/903722 and the same specification.

C)	Under the section titled “NOTES ON CLAIM INTERPRETATION” on pages 21-31 of the appeal brief, appellant disagrees with the interpretation of the term “composite material”.  Appellant has quoted the part of the office action that explains the claim interpretation used by the office (see page 22, 1st paragraph of the appeal brief). From that, it can be seen that the interpretation of the terms has not changed – the 
Also see Board of Patent Appeals decision of 10/24/2013 in co-pending related application 11/903722. Board decision document page # 9, addresses the issue of “composite” or “composite material” and disagreed with appellant’s assertion that Musher does not teach a composite material. 
(see page 9 of BPAI decision of 10/24/2013 in co-pending application 11/903722). 
Please Note: current application 14/705921 shares the same parent application 09/641410 as application 11/903722 and the same specification.


D)	Under the section titled “Double Patenting” on pages 31-37 of the appeal brief, appellant argues that the double patenting rejection simply state that “all limitations are disclosed” and “no rationalization has been given for obviousness, or rejection, as required”.  has been given.  This argument is not persuasive. The claims are so similar nd paragraph), which is being repeated below:
Claim 53 of application 11/903722 describes both “an ingredient material” and also that the ingredient material is used for “supporting” in a method of supporting; i.e. it is a supporting material. As such, claim 53 of application 11/903722 anticipates all elements of claim 27 of current application, and hence the double patenting rejection without the need to show any obviousness. Applicant has not explained what element of any of the claims rejected under double patenting is not taught by the claims of co-pending Application No. 11/903722. As such, the double patenting rejections are maintained. 
	In fact, appellant has still not pointed out what part of the claim is not taught by the corresponding claim of application 11/903722, as cited in double patenting rejections. 
On page 24, appellant argues that double patenting is not appropriate as claims “reside in different statutory categories” and that appellant’s “Supporting Material” is not an obvious variant of “A Method of Supporting”. It is not clear what appellant means by the above argument. It appears that appellant is referring to a product claim (such as claim 27 of current application) being rejected as being anticipated by a process claim (i.e. claim 53 of application 11/903722). This argument is not persuasive as this application is not a divisional of an application due to a product-process restriction – in fact, current application has both product and process claims. 

E)	Under the section titled “35 USC SECTION 102”on pages 38-62 of the appeal brief, appellant reiterates some historical issues (see page 41, 2nd paragraph to page 42) and page 48, 4th paragraph to page 49, 1st paragraph) similar to those in the section on “CLAIM OBJECTIONS” [outlined above in the response to that section as item (fd) ]. As mentioned earlier, such issues will not be addressed, as they do not related to the current version of the claims on appeal. 

On pages 33-40, appellant argues that “Musher Does Not Disclose a Support that is Not Frozen” (especially see page 39, 1st line) without pointing out which claim, recites the above recitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a Support that is Not Frozen”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further regarding the “support that is not frozen” Musher Page 3, lines 25-31 clearly teaches that the product can be non-frozen.
  
On pages 40-47, appellant Musher teaches “a coating” and teaches neither “an ingredient material” nor “a composite material” (especially see page 46, last paragraph, 1st sentence). This argument is not persuasive. How can a comestible of Musher (or for that matter any comestible) be devoid of any ingredient(s)? Even if Musher’s comestible is made of one material, that material would be an ingredient. Further, even if the above 

nd last paragraph, of the final office action of 10/6/2020 (given that “stress” was not quantified or otherwise limited in any way other than it can be sustained). Appellant has not provided any arguments against this interpretation or provided a reasoned statement for an alternate interpretation. As such, this argument is not persuasive. 
On page 47, last paragraph to page 51, appellant repeats the previous arguments. As such, a separate response is not necessary.

On pages 52-62, appellant argues each claim but presents the same arguments that  Musher does not teach “ingredient material” or “composite material” or “sustain stress” or create synergy”, which have already been addressed above. As such, a separate response is same as provided above.

In Section “VIII CONCLUSION” on page 62 of appellants brief, appellant summarizes the conclusions stating that claimed invention is “novel”. As the arguments have been shown to be not persuasive, the conclusions presented are not persuasive as addressed above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JYOTI CHAWLA/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.